Case 7:19-mj-01181 Document 1 Filed on 05/23/19 in TXSD Pagei1of4 .
United States District Court

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint Southern District Of Texas
UNITED STATES DISTRICT COURT may 23 2019
for the
id J. Bradley, Clerk
Southern District of Texas Dav a
United States of America )
v q_\\ B|_-M
Alejandra Dianey MENDOZA-GARCIA ) Case No. M-( ~
YOB: 1988 )
Carolina Alejandra TREVINO-Tapia )
YOB: 1990 )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 2, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated: ,
Code Section Offense Description
Title 21 U.S.C. Sec. 841(a)(1) Possession with Intent to Distribute more than 5 kilograms of Cocaine
Title 21 U.S.C. Sec. 846 Conspiracy with Intent to Distribute more than 5 Kilograms of Cocaine

This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.
dT
Rateneo 61 cL __ ARM

Complainant’s signature
PLIBR Srpree P 5
Hunter Steadman, DEA Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

 

Printed name and title

Judge’s signature
City and state: McAllen, Texas J. Hacker, United States Magistrate Judge
- /
Case 7:19-mj-01181 Document 1. Filed on 05/23/19 in TXSD_ Page 2 of 4

ATTACHMENT “A”

On May 1, 2019, DEA agents were conducting a narcotics investigation involving Carolina
Alejandra TREVINO-Tapia (hereinafter referred to as “TREVINO-Tapia”) and Alejandra Dianey
MENDOZA-Garcia (hereinafter referred to as “MENDOZA-Garcia”). On or about the same date,
a confidential source, who has provided information to DEA that has proven to be reliable and
corroborated by other information, communicated with TREVINO regarding an undetermined
amount of cocaine that was available for sale. TREVINO and the confidential source agreed to

_ meet regarding the quality and price of the cocaine.

On May 2, 2019, agents established surveillance at MENDOZA-Garcia’s apartment, which is
located at the Rio de Vida Apartments, 301 S. Inspiration Road, Mission, Texas 78572. On the
same date at approximately 4:32 P.M., agents observed TREVINO-Tapia and MENDOZA-Garcia at
the Rio de Vida Apartments. An agent later observed MENDOZA-Garcia carrying a large black-
colored bag, which had a bright red sweater on top of it. Both TREVINO-Tapia and MENDOZA-
Garcia were observed entering a maroon Nissan Murano, with TX Dealer plate 1BF-0113. Agents.
also observed the black-colored bag with the red sweater being placed in the back seat of said

Nissan Murano.

On the same date at approximately 4:34 P.M., a Hidalgo County Sheriff's deputy stopped the
aforementioned Nissan Murano for a traffic violation. During the traffic stop, a Hidalgo County
Sheriff's Office canine alerted to the Nissan Murano for the presence of narcotics odor. A deputy
searched said vehicle and discovered three (3) bundles of suspected cocaine in the backseat.
While at the traffic stop, MENDOZA-Garcia told agents that more cocaine could be found at her
apartment. MENDOZA-Garcia then provided agents with written consent to search her

apartment.

On the same date at approximately 5:18 P.M., agents made entry into MENDOZA-Garcia’s
apartment, identified as apartment number 421 at the Rio de Vida Apartments, Mission, Texas.
During a search of said apartment, agents discovered fifteen (15) additional bundles of suspected
cocaine inside a couch and one (1) bundle of suspected cocaine in the bedroom closet.’ The
substances contained in all the bundles field tested positive for cocaine and had a combined

weight of approximately 20 kilograms.
Case 7:19-mj-01181 Document 1 Filed on 05/23/19 in TXSD Page 3 of 4

ATTACHMENT “A”

Under rights advisement and waiver, MENDOZA-Garcia admitted that she was in possession of
the cocaine and had stored the cocaine bundles at her (MENDOZA-Garcia’s) apartment as a favor

for TREVINO-Tapia, who was the owner of the cocaine.
Case 7:19-mj-01181 Document 1 Filed on 05/23/19 in TXSD Page 4 of 4

ATTACHMENT “A”

On May 2, 2019, DEA agents were conducting a narcotics investigation involving Carolina
Alejandra TREVINO-Tapia (hereinafter referred to as “TREVINO-Tapia”) and Alejandra Dianey
MENDOZA-Garcia (hereinafter referred to as “MENDOZA-Garcia”). On said date, agents
established surveillance at MENDOZA-Garcia’s apartment, which is located at the Rio de Vida
Apartments, 301 S. Inspiration Road, Mission, Texas 78572. At approximately 4:32 P.M., agents
observed TREVINO-Tapia and MENDOZA-Garcia at the Rio de Vida Apartments. An agent later
observed MENDOZA-Garcia carrying a large black-colored bag, which had a bright red sweater
on top of it. Both TREVINO-Tapia and MENDOZA-Garcia were observed entering a maroon Nissan
Murano, with TX Dealer plate 1BF-0113. Agents also observed the black-colored bag with the red

/

sweater being placed in the back seat of said Nissan Murano.

On the same date at approximately 4:34 P.M., a Hidalgo County Sheriff's deputy stopped the
aforementioned Nissan Murano for a traffic violation. At the time of the stop, TREVINO was the
driver. During the traffic stop, a Hidalgo County Sheriff's Office canine alerted to the Nissan
Murano for the presence of narcotics odor. A deputy searched said vehicle and discovered three
(3) bundles of suspected cocaine in the backseat. While at the traffic stop, MENDOZA-Garcia told
agents that more cocaine could be found at her apartment. MENDOZA-Garcia then provided

agents with written consent to search her apartment.

On the same date at approximately 5:18 P.M., agents made entry into MENDOZA-Garcia’s
apartment, identified as apartment number 421 at the Rio de Vida Apartments, Mission, Texas.
During a search of said apartment, agents discovered fifteen (15) additional bundles of suspected
cocaine inside a couch and one (1) bundle of suspected cocaine in the bedroom closet. The
suspected cocaine contained in all the bundles had a combined weight of approximately 20

kilograms.

Under rights advisement and waiver, MENDOZA-Garcia admitted that she was in possession of
the cocaine and had stored the cocaine bundles at her (MENDOZA-Garcia’s) apartment as a favor

for TREVINO-Tapia, who was the actual owner of the cocaine.
